Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prae.R. XIV(5)(B). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On June 6, 2007, appellant filed a motion for leave to file the memorandum in support of reconsideration of this court's June 4, 2007 denial and or May 25, 2007 denial of appellant’s May 21, 2007 application for leave. Upon consideration thereof,
It is ordered by the court that the motion is denied.